Rossiter, J.,
— This proceeding for a writ of habeas corpus in forma pauperis, captioned as above, is at the instance of a relator with the previous criminal record in our county which, as taken from our court records, is appended to this opinion and made a part hereof. The basis of the application, as copied verbatim for relator’s petition, states:
“Petitioner states that his rights were violated by not having counsel at his trial. Petitioner is not learned in the law and at no time from his arrest to sentencing, was he told of the seriousness of his crimes .and that he should have counsel. He did not know that he could have counsel without funds and therefore he ignorantly answered in the negative when asked by the court if he wished counsel.”
*306Our court record in connection with the offer of appointment of counsel for this relator in this case states the following:
“August 28, 1958 the Defendants, David Watkins and William Wedzik were asked by the court if they desired counsel and they answered ‘No’.”
An examination of our court records as to the eight or nine burglaries and larcenies committed by this relator in 1951, and especially at February sessions 1951, no. 183, show that, at that time, this relator, as defendant in those numerous cases of burglary and larceny was offered and accepted court appointed counsel and on advice of counsel pleas of guilty were received and sentences imposed as noted. In view of his past criminal record and in view of the fact that heretofore he has had the experience of having court appointed counsel appear for him it is fatuous, if not exactly perjurious, for this relator to now say when he refused the court offer of counsel he did not know what he was doing. Such a present day statement is typical of the extravagant exaggerations which appear in many of the flood of habeas corpus proceedings by prisoners now deluging our courts. This court, as its invariable custom, pointed out to this relator the serious charges in this case as one of the reasons why he was being offered counsel and also, as is our invariable custom, asked this relator if he appreciated the seriousness of his plea, to which he replied in the affirmative.
Order
And now, to wit, July 2, 1963, leave is granted to file petition of habeas corpus in forma pauperis. The prayer of the petition and the writ of habeas corpus are refused without hearing.